Lundberg Stratton, J.,
concurring in part and dissenting in part. I respectfully dissent from the majority’s decision, but concur in the dismissal of C.I.A. Properties’s complaint.
I believe that a plain, common sense reading of R.C. 5715.19 does not support the majority’s conclusion. R.C. 5715.19(B) states that after a property owner or a board of education receives notice that a complaint has been filed:
“Within thirty days after receiving such notice, a board of education [or] a property owner * * * may file a complaint in support of or objecting to the amount of alleged overvaluation, undervaluation, discriminatory valuation, illegal valuation, or incorrect determination stated in a previously filed complaint or objecting to the current valuation. Upon the filing of a complaint under this *367division, the board of educátion or the property owner shall be made a party to the action.”
R.C. 5715.19 refers only to a complaint, whether it is an original or a “countercomplaint.” (E.g., R.C. 5715.19[C] — board shall hear case within ninety days of each “complaint”; R.C. 5719.19[D] — sets forth taxing issues and valuation issues for each “such complaint”; R.C. 5715.19[E] — sets forth interest charges accrued for each “complaint” finally determined.) The word “countercomplaint” does not appear in the statute at all.
Furthermore, R.C. 5715.19(B) provides that a complaint that is filed in response to the auditor’s notice of a complaint is to be considered in the same manner as the original complaint. The second complainant becomes a party to the action and has the same evidentiary burden as the original complainant. The statute makes no distinctions between the two parties once both complaints are filed.
The majority now creates a distinction between a complaint that is filed before March 31 and one that is filed after March 31, although no such distinction exists in the statute. A second complaint filed before March 31 will be judged on its own merits without regard to the validity of the original complaint. However, the majority makes the validity of a second complaint, if filed after March 31, dependent upon the validity of the original complaint. Yet, there is no statutory language that distinguishes between the two complaints.
I do not believe that the second complaint serves merely as an answer, but rather, is synonymous with a counterclaim in a civil action. A counterclaim is independent and stands on its own. Dismissal of the initial claim does not dispose of a counterclaim. Civ.R. 41. It must be considered on its own merits.
Similarly, a “countercomplaint” (a word that does not exist in the statute but appears to have been adopted by the majority from a standardized filing form) is an independent right and action. The second complaint may object to the allegations of the previously filed complaint and may be “in support of or objecting to the amount of alleged overvaluation, undervaluation, discriminatory valuation, illegal valuation, or incorrect determination stated in a previously filed complaint or objecting to the current valuation.” (Emphasis added.) R.C. 5715.19(B).
The majority 'is simply incorrect in finding that “the sole function of the counter-complaint is to address the issues raised in a complaint filed pursuant to R.C. 5715.19(A).” The majority ignores the language of R.C. 5715.19(B) that permits a board of education or property owner to file a second complaint “objecting to the current valuation.” An objection to the current valuation is not an answer to, nor does it involve, the original complaint. Nevertheless, the majority conditions the right of the property owner and the board of education to *368file a late second complaint “objecting to the current valuation” upon the validity of the original complaint. The statute contains no such requirement.
One of the purposes of enacting R.C. 5715.19(B) was “to permit the board of education and property owners to file late complaints,” ie., complaints filed after March 31. Am.Sub.S.B. No. 6, effective August 27, 1981 (139 Ohio Laws, Part I, 56). Prior to the amendment of R.C. 5715.19(B), a property owner could file a complaint on March 31, allowing no time for a board of education to file a second complaint.
In the absence of statutory language that distinguishes a second complaint filed before March 31 and one filed after March 31, the majority has now created two separate species of second complaints. A second complaint filed before March 31 has super immunity; it is immune from the invalidity of the original complaint. A second complaint filed after March 31 has only limited immunity; the immunity of the second complaint filed after March 31 is dependent upon the validity of the original complaint. The statute makes no such differentiation, and I do not believe the General Assembly intended such a distinction.
The majority’s position leads to another patently unfair result. By dismissing the second complaint on the basis that the original complaint was jurisdictionally defective, this second complainant is foreclosed from filing a complaint for the interim period. In Elkem Metals Co., L.P. v. Washington Cty. Bd. of Revision (1998), 81 Ohio St.3d 683, 693 N.E.2d 276, this court held that a complaint is considered filed for purposes of R.C. 5715.19(A)(2) even if subsequently dismissed for jurisdictional reasons. Therefore, it is clear that the filing of two complaints by the same party in the same interim period is prohibited without consideration of whether jurisdiction was proper. It is the filing of a complaint that triggers the auditor to give notice pursuant to R.C. 5715.19(B) despite whether jurisdiction is proper or not.
According to the majority, the second complaint is dismissed based upon the jurisdictional infirmity of the original complaint despite the fact that the second complaint may be meritorious. Yet the second party is prohibited from refiling for three years and is prejudiced by the errors of an adverse party. What is to prevent an adverse party from intentionally filing a jurisdictionally defective complaint to keep opposing parties from challenging an assessment for an entire interim period?
Nevertheless, I believe that C.I.A. Properties’s complaint is jurisdictionally defective for another reason. In this case, C.I.A. Properties had filed a complaint challenging the property valuation in 1991. It should not be permitted to file another complaint in 1992 within the interim triennial period. Because R.C. 5715.19(C) mandates that the board of revision notify a property owner of the time and place of the hearing on a complaint filed by someone other than the *369property owner, prohibiting C.I.A. Properties from filing a second action does not necessarily foreclose its participation in an action filed by another party.
Consequently, I would hold that a complaint filed in response to an R.C. 5715.19(B) complaint stands as an independent complaint. However, I concur with the dismissal of C.I.A.’s complaint because it was the second filing within the interim period.
Pfeifer, J., concurs in the foregoing opinion.